ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
On his motion for rehearing, appellant complains of the action of this Court in not sustaining his bill of exception number one. The original opinion states the facts on the question presented as fully as the record will warrant. In all probability a very novel, and no doubt unnecessary, acrobatic and facial demonstation was performed, the harmful effect of which would not easily be presented to this Court. In such event only the trial court would have an opportunity to pass on it. We are by no means endorsing the conduct of the district attorney as proper. We are only saying that as presented to us we are unable to say that the trial court committed error in his ruling. The cautious trial judge sustained objections at the time and gave the jury the only instruction which appears to have been appropriate. It further appears that he did everything requested of him, after which the .defendant then and there excepted to the conduct of the district attorney “notwithstanding the court’s *107instructions for the reason * * The bill does not show any further request of the court than that which had been granted. There was no request to declare a mistrial or for any further action in the matter whatsoever. We think the original opinion correctly disposes of this bill.
Appellant further complains of the action of this Court in refusing to sustain “assignments of error” numbers one and two. Often it has been repeated that questions are not raised in this Court by assignments of error. The lengthy discussion in the motion following this complaint admits the failure of appellant to timely raise objections to the procedure here involved and argues that the matters are of sufficient importance or that they are of a nature which should be considered without such timely objections brought forward by bills according to rules. Fundamental matters may be considered by us when presented for the first time on appeal but the question of their importance to appellant does not decree them to be fundamental. We find nothing fundamental for our consideration, neither do we think that the requested charge presented a matter which should have been given attention. The original opinion amply discusses all the questions in connection with the case.
The motion for rehearing is overruled.